                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                              08/24/20 11:22:01
                              Desc    Main Document           Page                                              1 of 70                          8/24/20 11:20AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF VERMONT

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Corporation of Southern Vermont College, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Southern Vermont College
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  982 Mansion Drive                                               PO Box 377
                                  Bennington, VT 05201                                            Bennington, VT 05201
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bennington                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                      08/24/20 11:22:01
                               Desc    Main Document           Page                                                      2 of 70                          8/24/20 11:20AM

Debtor    Corporation of Southern Vermont College, Inc.                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   District of Vermont           When       6/30/20                    Case number   20-10212
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                  08/24/20 11:22:01
                              Desc    Main Document           Page                                                  3 of 70                              8/24/20 11:20AM

Debtor   Corporation of Southern Vermont College, Inc.                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                  08/24/20 11:22:01
                              Desc    Main Document           Page                                                  4 of 70                          8/24/20 11:20AM

Debtor    Corporation of Southern Vermont College, Inc.                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 24, 2020
                                                  MM / DD / YYYY


                             X   /s/ David Newell                                                         David Newell
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Trustee/ Chairman




18. Signature of attorney    X   /s/ Heather Z. Cooper, Esq.                                               Date August 24, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Heather Z. Cooper, Esq.
                                 Printed name

                                 Facey Goss & McPhee, P.C.
                                 Firm name

                                 P.O. Box 578
                                 71 Allen Street
                                 Rutland, VT 05702-0578
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (802) 773-3300                Email address      hcooper@fgmvt.com


                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                           08/24/20 11:22:01
                              Desc    Main Document           Page                                                           5 of 70                   8/24/20 11:20AM




 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 24, 2020                         X /s/ David Newell
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Newell
                                                                       Printed name

                                                                       Trustee/ Chairman
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                      Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                                                               08/24/20 11:22:01
                                Desc    Main Document           Page                                                                                               6 of 70                            8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name            Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       10,319,900.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           830,541.77

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       11,150,441.77


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        8,564,399.33


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           686,971.45


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,251,370.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                               08/24/20 11:22:01
                              Desc    Main Document           Page                                               7 of 70                              8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Adams Community Bank                                    Checking                        3402                                     $8,237.09



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $8,237.09
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit for Audit Services for 2019 Form 990 with O'Brien Shortle (7/1/2018-6/30/2019)                                           $1,500.00




           7.2.     Deposit for Keen Summit ($75,000) Advanced by Community Bank on behalf of Debtor                                                $75,000.00




           7.3.     Deposit for Record Storage/Destruction (SecureShred)                                                                                     $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                       08/24/20 11:22:01
                              Desc    Main Document           Page                                                       8 of 70                 8/24/20 11:20AM



 Debtor         Corporation of Southern Vermont College, Inc.                                     Case number (If known)
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                               $76,500.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               300,000.00   -                          100,000.00 =....                     $200,000.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $200,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See Machinery and Equipment on Attached                                              $0.00      Book Value                         $75,102.79
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                               08/24/20 11:22:01
                              Desc    Main Document           Page                                               9 of 70                  8/24/20 11:20AM



 Debtor         Corporation of Southern Vermont College, Inc.                                 Case number (If known)
                Name

           Exhibit A


           Copiers (approx. 12 leased)                                                 Unknown                                           Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Art Collection (See Attached)                                      $298,929.16      Book Value                       $298,929.16



 43.       Total of Part 7.                                                                                                          $374,031.95
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2002 Chevrolet Dump Truck (VIN
                     #1GBJK34U72E227046)
                     151,800 miles (as of 5/15/2019)                                        $0.00                                        Unknown


           47.2.     2001 Chevrolet Truck (VIN #
                     1GBJG31G411235272)
                     117,573 miles as of 5/15/2019                                          $0.00                                        Unknown


           47.3.     2010 Ford VAN (VIN #
                     1FBSS3BL8ADA62434)
                     115,031 Miles as of 5/15/2019                                          $0.00                                        Unknown


           47.4.     2010 Ford Van (VIN#
                     1FBSS3BL7ADA62389)
                     92,448.1 miles as of 5/15/2019                                         $0.00                                        Unknown


           47.5.     2010 Ford Van (VIN#
                     1FBSS3BL5ADA72905)
                     108,690 miles as of 5/15/2019                                          $0.00                                        Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                            08/24/20 11:22:01
                              Desc    Main Document           Page                                           10 of 70               8/24/20 11:20AM



 Debtor         Corporation of Southern Vermont College, Inc.                                Case number (If known)
                Name

           47.6.     2010 Ford Van (VIN #
                     1FBSS3BL0ADA72911)
                     987,458.4 mi as of 5/15/2019                                           $0.00                                   Unknown


           47.7.     2010 Ford Van (VIN #
                     1FBSS3BL1ADA72903)
                     98,831.7 mi as of 5/15/2019                                            $0.00                                   Unknown


           47.8.     2013 Ford Bus (VIN#
                     1FDFE4FS0DDA20769)
                     51,364.1 mi as of 5/15/2019                                            $0.00                                   Unknown


           47.9.     2015 Chevrolet Equinox (VIN #
                     1GNFLEEKOFZ132647)
                     40,564 miles as of 5/15/2019                                           $0.00                                   Unknown


           47.10 2014 Ram Truck (VIN #
           .     3CM6MR5AJ8EG165106)
                     (mileage unknown)                                                      $0.00                                   Unknown


           47.11 2014 Chevrolet Equinox (VIN #
           .     4GNFLGEK2E6377925)
                     (mileage unknown)                                                      $0.00                                   Unknown


           47.12 Vehicles and Rolling Stock (Collectively)
           .     (See Attached)                                                             $0.00                                 $121,644.98


           47.13 2016 Ford F250 ( VIN
           .     #1FTBF2B63GEB01681)                                                   Unknown                                           $0.00


           47.14 2003 Chevrolet Express (VIN #
           .     1GAHG39U631216240)                                                    Unknown                                           $0.00


           47.15 2015 Honda Odyssey (VIN #
           .     5FNRL5H24FB038892)                                                         $0.00                                        $0.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                  $121,644.98
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                              08/24/20 11:22:01
                              Desc    Main Document           Page                                             11 of 70                      8/24/20 11:20AM



 Debtor         Corporation of Southern Vermont College, Inc.                                 Case number (If known)
                Name


               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 982 Mansion Drive
                     Bennington Vermont
                     (SVC Campus)                         Fee simple                        $0.00      Appraisal                       $5,750,000.00


            55.2.    44 Gypsy Lane
                     Bennington Vermont
                     (Bennington Center
                     for the Arts)                        Fee simple                        $0.00      Appraisal                       $4,200,000.00


            55.3.    897 Monument
                     Avenue (the
                     "Gatehouse" or
                     "Wagner House")                      Fee simple                        $0.00      Tax records                       $369,900.00




 56.        Total of Part 9.                                                                                                       $10,319,900.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                            08/24/20 11:22:01
                              Desc    Main Document           Page                                           12 of 70                 8/24/20 11:20AM



 Debtor         Corporation of Southern Vermont College, Inc.                                Case number (If known)
                Name



                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

           AXA Insurance Company; Commercial Fine Art Policy                                                                         Unknown


           The Cincinnati Insurance Company: Employment
           Practices Liability/ Directors and Officers Liability
           Coverage                                                                                                                  Unknown


           Commercial General Liability and Property Coverage
           Policy (Campus) Berkley Aspire                                                                                            Unknown


           Auto Coverage for 2016 Ford F250 (Used for
           maintenance on campus) through Progressive                                                                                Unknown


           Property and liability coverage for Wagner House with
           Lloyds of London                                                                                                          Unknown


           Insurance Claim for Damages to Campus under
           Occupancy Agreement                                                                                                       Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Breach of Contract Claim against Moshe Perlstein
           Zichron Chaim                                                                                                           $50,127.75
           Nature of claim        Breach of Contract Claim
           Amount requested                     $50,127.75



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                      $50,127.75
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                                       08/24/20 11:22:01
                               Desc    Main Document           Page                                                                      13 of 70                          8/24/20 11:20AM



 Debtor          Corporation of Southern Vermont College, Inc.                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $8,237.09

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $76,500.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $200,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $374,031.95

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $121,644.98

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $10,319,900.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $50,127.75

 91. Total. Add lines 80 through 90 for each column                                                            $830,541.77           + 91b.           $10,319,900.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $11,150,441.77




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   14 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   15 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   16 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   17 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   18 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   19 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   20 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   21 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   22 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   23 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   24 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   25 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   26 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   27 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   28 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   29 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   30 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   31 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   32 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   33 of 70
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   34 of 70
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                      08/24/20 11:22:01
                              Desc    Main Document           Page                                                     35 of 70                              8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Canon Financial Services,
 2.1                                                                                                                         $22,587.33                 Unknown
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Copiers (approx. 12 leased)
       14904 Collections Center
       Drive
       Chicago, IL 60693
       Creditor's mailing address                     Describe the lien
                                                      Lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Community Bank, N.A.                           Describe debtor's property that is subject to a lien               $5,041,812.00             $5,750,000.00
       Creditor's Name                                982 Mansion Drive Bennington Vermont (SVC
                                                      Campus)
       5790 Widewaters Parkway
       Syracuse, NY 13214
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                       08/24/20 11:22:01
                               Desc    Main Document           Page                                                      36 of 70                8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Community Bank, N.A.
       2. Fredric Poses
       3. SVC Funding, LLC

 2.3   Community Bank, N.A.                           Describe debtor's property that is subject to a lien                     Unknown   $298,929.16
       Creditor's Name                                Art Collection (See Attached)
       5790 Widewaters Parkway
       Syracuse, NY 13214
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Community Bank, N.A.
       2. Fredric Poses

 2.4   Community Bank, N.A.                           Describe debtor's property that is subject to a lien                     Unknown        $8,237.09
       Creditor's Name                                Adams Community Bank - Checking - Acct#
                                                      3402
       5790 Widewaters Parkway
       Syracuse, NY 13214
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Community Bank, N.A.                           Describe debtor's property that is subject to a lien                     Unknown    $75,102.79
       Creditor's Name                                See Machinery and Equipment on Attached
                                                      Exhibit A
       5790 Widewaters Parkway
       Syracuse, NY 13214
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                       08/24/20 11:22:01
                               Desc    Main Document           Page                                                      37 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Community Bank, N.A.
       2. Fredric Poses

 2.6   Fredric Poses                                  Describe debtor's property that is subject to a lien                 $2,250,000.00   $5,750,000.00
       Creditor's Name                                982 Mansion Drive Bennington Vermont (SVC
                                                      Campus)
       7 Hubert Street
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.7   Fredric Poses                                  Describe debtor's property that is subject to a lien                     Unknown     $4,200,000.00
       Creditor's Name                                44 Gypsy Lane Bennington Vermont
                                                      (Bennington Center for the Arts)
       7 Hubert Street
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                       08/24/20 11:22:01
                               Desc    Main Document           Page                                                      38 of 70               8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. SVC Funding, LLC
       2. Fredric Poses

 2.8   Fredric Poses                                  Describe debtor's property that is subject to a lien                     Unknown   $369,900.00
       Creditor's Name                                897 Monument Avenue (the "Gatehouse" or
                                                      "Wagner House")
       7 Hubert Street
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. SVC Funding, LLC
       2. Fredric Poses

 2.9   Fredric Poses                                  Describe debtor's property that is subject to a lien                     Unknown   $298,929.16
       Creditor's Name                                Art Collection (See Attached)
       7 Hubert Street
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.1
 0     Fredric Poses                                  Describe debtor's property that is subject to a lien                     Unknown    $75,102.79
       Creditor's Name                                See Machinery and Equipment on Attached
                                                      Exhibit A
       7 Hubert Street
       New York, NY 10013
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                       08/24/20 11:22:01
                               Desc    Main Document           Page                                                      39 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.5

 2.1
 1     SVC Funding, LLC                               Describe debtor's property that is subject to a lien                 $1,250,000.00   $5,750,000.00
       Creditor's Name                                982 Mansion Drive Bennington Vermont (SVC
       c/o Ira Wagner                                 Campus)
       6410 Ridge Drive
       Bethesda, MD 20816
       Creditor's mailing address                     Describe the lien
                                                      Third Mortgage
       ira.wagner@googlemail.co                       Is the creditor an insider or related party?
       m                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       April 29, 2019                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.1
 2     SVC Funding, LLC                               Describe debtor's property that is subject to a lien                     Unknown     $4,200,000.00
       Creditor's Name                                44 Gypsy Lane Bennington Vermont
       c/o Ira Wagner                                 (Bennington Center for the Arts)
       6410 Ridge Drive
       Bethesda, MD 20816
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                           08/24/20 11:22:01
                               Desc    Main Document           Page                                                          40 of 70                      8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.7

 2.1
 3      SVC Funding, LLC                              Describe debtor's property that is subject to a lien                       Unknown           $369,900.00
        Creditor's Name                               897 Monument Avenue (the "Gatehouse" or
        c/o Ira Wagner                                "Wagner House")
        6410 Ridge Drive
        Bethesda, MD 20816
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2019                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.8

                                                                                                                               $8,564,399.3
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Christopher M. Desiderio, Esq.
         Nixon Peabody LLP                                                                                      Line   2.2
         Tower 46
         55 West 46th Street
         New York, NY 10036-4100

         Christopher M. Desiderio, Esq.
         Nixon Peabody LLP                                                                                      Line   2.3
         Tower 46
         55 West 46th Street
         New York, NY 10036-4100

         Christopher M. Desiderio, Esq.
         Nixon Peabody LLP                                                                                      Line   2.4
         Tower 46
         55 West 46th Street
         New York, NY 10036-4100




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                            08/24/20 11:22:01
                               Desc    Main Document           Page                                           41 of 70               8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                             Case number (if known)
              Name

        Christopher M. Desiderio, Esq.
        Nixon Peabody LLP                                                                       Line   2.5
        Tower 46
        55 West 46th Street
        New York, NY 10036-4100

        Derrel M. Mason, Esq.
        Gregory and Adams, PC                                                                   Line   2.6
        190 Old Ridgefield Road
        Wilton, CT 06897

        Derrel M. Mason, Esq.
        Gregory and Adams, PC                                                                   Line   2.7
        190 Old Ridgefield Road
        Wilton, CT 06897

        Derrel M. Mason, Esq.
        Gregory and Adams, PC                                                                   Line   2.8
        190 Old Ridgefield Road
        Wilton, CT 06897

        Derrel M. Mason, Esq.
        Gregory and Adams, PC                                                                   Line   2.9
        190 Old Ridgefield Road
        Wilton, CT 06897

        Derrel M. Mason, Esq.
        Gregory and Adams, PC                                                                   Line   2.10
        190 Old Ridgefield Road
        Wilton, CT 06897

        Frederick W. H. Carter, Esq.
        Venable LLP                                                                             Line   2.11
        600 Massacusetts Avenue, NW
        Washington, DC 20001

        Frederick W.H. Carter, Esq.
        Venable, LLP                                                                            Line   2.12
        600 Massachusetts Avenue, NW
        Washington, DC 20001

        Frederick W.H. Carter, Esq.
        Venable, LLP                                                                            Line   2.13
        600 Massachusetts Avenue, NW
        Washington, DC 20001




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                            08/24/20 11:22:01
                              Desc    Main Document           Page                                                           42 of 70                          8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Doug Mears                                                Check all that apply.
           309 Beech Street                                             Contingent
           Bennington, VT 05201                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      IT Services Provided
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Insolvency Unit                                              Contingent
           15 New Sudbury Street                                        Unliquidated
           PO Box 9112, Stop 20800                                      Disputed
           JFK Federal Buildling
           Boston, MA 02203
           Date or dates debt was incurred                           Basis for the claim:
                                                                     NOTICE PURPOSES ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   36994                               Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                                  08/24/20 11:22:01
                               Desc    Main Document           Page                                                                 43 of 70                             8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                                   Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Wendy Zieba                                               Check all that apply.
           146 Charlene Street                                          Contingent
           North Adams, MA 01247                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Services Provided
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $40,664.00
           3Cubed Advisory Services, LLC                                               Contingent
           9820 Middle Meadow Road                                                     Unliquidated
           Ellicott City, MD 21042                                                     Disputed
           Date(s) debt was incurred 2019-2020
                                                                                   Basis for the claim:     Services provided
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Adrian Stein c/o                                                            Contingent
           Jonathan M. Cohen, Esq.
                                                                                       Unliquidated
           116 South Street
           Bennington, VT 05201                                                        Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Purchase and Sale Contract
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,247.50
           Airborne                                                                    Contingent
           1701 West 94th Street Suite 225                                             Unliquidated
           Minneapolis, MN 55431                                                       Disputed
           Date(s) debt was incurred 2019-2020
                                                                                   Basis for the claim:     Goods/Services Provided
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $348.00
           Alarms Unlimited                                                            Contingent
           PO Box 435                                                                  Unliquidated
           Shaftsbury, VT 05262                                                        Disputed
           Date(s) debt was incurred 2019-2020
                                                                                   Basis for the claim:     Services Provided
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $105.00
           All Out Waste Management                                                    Contingent
           2941 VT Route 7A                                                            Unliquidated
           Shaftsbury, VT 05262                                                        Disputed
           Date(s) debt was incurred 2019-2020
                                                                                   Basis for the claim:     Services Provided
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                            08/24/20 11:22:01
                               Desc    Main Document           Page                                                           44 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bennington Center for the Arts, Inc.
          c/o Lon McClintock, Esq.                                              Contingent
          McClintock Law Office, P.C.                                           Unliquidated
          185 North Street                                                      Disputed
          Bennington, VT 05201
                                                                             Basis for the claim:    Gifts to college
          Date(s) debt was incurred Various
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bruce Laumeister
          Lon McClintock, Esq.                                                  Contingent
          McClintock Law Office, P.C.                                           Unliquidated
          185 North Street                                                      Disputed
          Bennington, VT 05201
                                                                             Basis for the claim:    Gifts to College
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,098.36
          Canon Solutions America, Inc.                                         Contingent
          15004 Collectiosn Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number 5813
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,703.71
          Comcast                                                               Contingent
          PO Box 70219                                                          Unliquidated
          Philadelphia, PA 19176-0219                                           Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Services provided
          Last 4 digits of account number 2725
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.00
          Digital Ocean, LLC                                                    Contingent
          101 Avenue of the Americas                                            Unliquidated
          10th Floor                                                            Disputed
          New York, NY 10013
                                                                             Basis for the claim:    Services Provided
          Date(s) debt was incurred 2019-2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,548.00
          Dinse, Knapp & McAndrew, P.C.                                         Contingent
          PO Box 988                                                            Unliquidated
          Burlington, VT 05402                                                  Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number 98
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Elizabeth Small
          Lon McClintock, Esq.                                                  Contingent
          McClintock Law Office, P.C.                                           Unliquidated
          185 North Street                                                      Disputed
          Bennington, VT 05201
                                                                             Basis for the claim:    Gifts to College
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                            08/24/20 11:22:01
                               Desc    Main Document           Page                                                           45 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,197.19
          FirstLight Fiber                                                      Contingent
          PO Box 1301                                                           Unliquidated
          Williston, VT 05495-1301                                              Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94.31
          Galls, LLC                                                            Contingent
          PO Box 1628                                                           Unliquidated
          Chicago, IL 60694-1628                                                Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,270.81
          Global Montello Group                                                 Contingent
          15 N.E. Industrial Road                                               Unliquidated
          Branford, CT 06405                                                    Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $713.45
          Green Mountain Power Corporation                                      Contingent
          PO Box 1611                                                           Unliquidated
          Brattleboro, VT 05302                                                 Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $317.75
          HNG Sports, LLC                                                       Contingent
          PO Box 67                                                             Unliquidated
          Barnstead, NH 03218                                                   Disputed
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,891.44
          Holland & Knight, LLP                                                 Contingent
          PO Box 864084                                                         Unliquidated
          Orlando, FL 32886-4084                                                Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Jeb Gorham                                                            Contingent
          344 Harvest Hills Drive                                               Unliquidated
          Bennington, VT 05201
                                                                                Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                            08/24/20 11:22:01
                               Desc    Main Document           Page                                                           46 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,250.00
          LIASION                                                               Contingent
          311 Arsenal St Suite 15                                               Unliquidated
          Watertown, MA 02472                                                   Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,952.90
          Liberty Mutual Insurance                                              Contingent
          PO Box 2839                                                           Unliquidated
          New York, NY 10116-2839                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number       3040
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,684.41
          Merchants Fleet Management                                            Contingent
          1278 Hooksett Road                                                    Unliquidated
          Hooksett, NH 03106                                                    Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Middlebury College                                                    Contingent
          Middlebury College Library                                            Unliquidated
          ILL Dept 10 Storrs Avenue                                             Disputed
          Middlebury, VT 05753
                                                                             Basis for the claim:    Goods/Services Provided
          Date(s) debt was incurred 2019-2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.42
          Pitney Bowes                                                          Contingent
          P.O. Box 371887                                                       Unliquidated
          Pittsburgh, PA 15250-7896                                             Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $208.59
          Progressive Services, Inc.                                            Contingent
          1925 S. Rosemary St. #H                                               Unliquidated
          Denver, CO 80231                                                      Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $882.90
          Schindler Elevator Corporation                                        Contingent
          PO Box 93050                                                          Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                            08/24/20 11:22:01
                               Desc    Main Document           Page                                                           47 of 70                   8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $135,101.79
          Sodexo, Inc. & Affiliates                                             Contingent
          PO Box 360170                                                         Unliquidated
          Pittsburgh, PA 15251                                                  Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,402.50
          Southwestern Vermont Health Care                                      Contingent
          100 Hospital Drive                                                    Unliquidated
          Bennington, VT 05201                                                  Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Stacey Hills                                                          Contingent
          PO Box 117                                                            Unliquidated
          Cherry Plain, NY 12040
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.95
          Synchrony Bank/ Amazon                                                Contingent
          PO Box 960016                                                         Unliquidated
          Orlando, FL 32896                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,442.00
          Verdolino & Lowey, PC                                                 Contingent
          Pine Brook Office Park                                                Unliquidated
          124 Washington Street                                                 Disputed
          Foxboro, MA 02035
                                                                             Basis for the claim:    Services Provided
          Date(s) debt was incurred 2019- 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $483.14
          Verizon Wireless                                                      Contingent
          PO Box 15062                                                          Unliquidated
          Albany, NY 12212                                                      Disputed
          Date(s) debt was incurred      2019-2020                           Basis for the claim:    Goods/Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $207,347.33
          Vermont Mill Properties, Inc.                                         Contingent
          160 Benmont Avenue
                                                                                Unliquidated
          Bennington, VT 05201
                                                                                Disputed
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Basis for the claim:    Lease Payments
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                     Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                             08/24/20 11:22:01
                               Desc    Main Document           Page                                                            48 of 70                           8/24/20 11:20AM


 Debtor       Corporation of Southern Vermont College, Inc.                                           Case number (if known)
              Name

 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,300.00
           Vermont Telephone Company, Inc.                                      Contingent
           354 River Street                                                     Unliquidated
           Springfield, VT 05156                                                Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,625.00
           Whitaker Studio                                                      Contingent
           899 Coyote GLuch Court                                               Unliquidated
           Ivins, UT 84738                                                      Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Goods/Services Provided
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Evan J. O'Brien, Esq.
           Downs Rachlin Martin PLLC                                                                  Line     3.27
           PO Box 190
                                                                                                             Not listed. Explain
           Burlington, VT 05402-0190

 4.2       Frederick W. H. Carter, Esq.
           Venable LLP                                                                                Line     3.21
           600 Massacusetts Avenue, NW
                                                                                                             Not listed. Explain
           Washington, DC 20001

 4.3       John D. Stasny, Esq.
           Woolmington Campbell Bent & Stasny, P.C.                                                   Line     3.33
           PO Box 2748
                                                                                                             Not listed. Explain
           Manchester Center, VT 05255

 4.4       Shauna R. Twohig, Esq.
           Hunton Andrews Kurth, LLP                                                                  Line     3.27
           60 State Street Suite 2400
                                                                                                             Not listed. Explain
           Boston, MA 02109


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     686,971.45

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        686,971.45




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                              08/24/20 11:22:01
                              Desc    Main Document           Page                                             49 of 70                           8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Commercial Fine Art
             lease is for and the nature of               Policy (02112)
             the debtor's interest

                  State the term remaining
                                                                                       AXA Insurance Company
             List the contract number of any                                           125 Broad Street, 5th Floor
                   government contract                                                 New York, NY 10040


 2.2.        State what the contract or                   Irrevocable Pledge
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                             Bennington Center for the Arts, Inc.
                                                                                       c/o Bruce R. Laumeister
             List the contract number of any                                           44 Gypsy Lane
                   government contract                                                 Bennington, VT 05201


 2.3.        State what the contract or                   Commercial general
             lease is for and the nature of               liability and property
             the debtor's interest                        insurance coverage for
                                                          Campus (Renewed
                                                          07/01/2020)
                  State the term remaining                07/01/2021
                                                                                       Berkley Aspire
             List the contract number of any                                           14902 N 73rd Street
                   government contract                                                 Scottsdale, AZ 85260


 2.4.        State what the contract or                   Copier Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Canon Financial Services, Inc.
             List the contract number of any                                           14904 Colelctions Center Drive
                   government contract                                                 Chicago, IL 60693




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                              08/24/20 11:22:01
                              Desc    Main Document           Page                                             50 of 70                    8/24/20 11:20AM

 Debtor 1 Corporation of Southern Vermont College, Inc.                                        Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Insurance Coverage
             lease is for and the nature of               Employment Liability
             the debtor's interest                        and Director and
                                                          Officers
                  State the term remaining
                                                                                       Cincinnati Insurance Company
             List the contract number of any                                           6200 S. Gilmore Road
                   government contract                                                 Fairfield, OH 45014-5141


 2.6.        State what the contract or                   Consulting/Listing
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Until December 31,
                                                          2020                         Keen-Summit Capital Partners, LLC / TPW
             List the contract number of any                                           1 Huntington Quadrangle, Suite 2C04
                   government contract                                                 Melville, NY 11747


 2.7.        State what the contract or                   Insurance policy (3372)
             lease is for and the nature of               (Wagner House)
             the debtor's interest

                  State the term remaining
                                                                                       Liberty Mutual Insurance
             List the contract number of any                                           PO Box 2839
                   government contract                                                 New York, NY 10116-2839


 2.8.        State what the contract or                   Purchase and Sale
             lease is for and the nature of               Agreement for Campus
             the debtor's interest
                                                                                       Moshe Perlstein of Zichron Chaim
                  State the term remaining                                             c/o Carl Lisman, Esq.
                                                                                       Lisman Leckerling, P.C.
             List the contract number of any                                           84 Pine Street 5th Floor
                   government contract                                                 Burlington, VT 05401


 2.9.        State what the contract or                   Occupany Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       Moshe Perlstein of Zichron Chaim
                  State the term remaining                                             c/o Carl Lisman, Esq.
                                                                                       Lisman Leckerling, P.C.
             List the contract number of any                                           84 Pine Street 5th Floor
                   government contract                                                 Burlington, VT 05401


 2.10.       State what the contract or                   Auto insurance
             lease is for and the nature of               coverage for 2016 Ford
             the debtor's interest                        F250 (Maintenance
                                                          purposes on campus)
                  State the term remaining                07/01/2021                   The Progressive Corporation
                                                                                       6300 Wilson Mills Road
             List the contract number of any                                           Cleveland, OH 44143
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                            08/24/20 11:22:01
                              Desc    Main Document           Page                                           51 of 70                    8/24/20 11:20AM

 Debtor 1 Corporation of Southern Vermont College, Inc.                                      Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Consulting/Listing
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                until December 31,
                                                          2020                       TPW Real Estate LLC / Keen-Summit
             List the contract number of any                                         403 Main Street
                   government contract                                               Manchester Center, VT 05255




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                           08/24/20 11:22:01
                              Desc    Main Document           Page                                          52 of 70                            8/24/20 11:20AM


 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       53 of 70                         8/24/20 11:20AM




 Fill in this information to identify the case:

 Debtor name         Corporation of Southern Vermont College, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF VERMONT

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 7/01/2020 to Filing Date
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                           $17,774,373.00
       From 7/01/2017 to 6/30/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                           $15,814,467.00
       From 7/01/2016 to 6/30/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       54 of 70                            8/24/20 11:20AM

 Debtor       Corporation of Southern Vermont College, Inc.                                             Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Fredric Poses v. The                             Collection/Breach          Vermont Superior Court                        Pending
               Corporation of Southern                          of Contract/               Bennington Unit                               On appeal
               Vermont College, Inc.                            Breach of                  207 South Street
                                                                                                                                         Concluded
               118-5-19 Bncv                                    Fiduciary Duty             Bennington, VT 05201

       7.2.    Bennington Center for the                        Declaratory                Vermont Superior Court                        Pending
               Arts, Inc., Bruce Laumeister                     Judgment Action;           Bennington Unit                               On appeal
               and Elizabeth Small v.                           void gifts from            207 South Street
                                                                                                                                         Concluded
               Corporation of Southern                          Plaintiffs to              Bennington, VT 05201
               Vermont College, Inc. and                        Debtor
               David R. Evans
               138-5-19 Bncv

       7.3.    Sodexo Vermont, Inc. v.                          Breach of                  Vermont Superior Court                        Pending
               Corporation of Southern                          Contract/Collectio         Bennington Unit                               On appeal
               Vermont College, Inc.                            n                          207 South Street
                                                                                                                                         Concluded
               23-1-20 Bncv                                                                Bennington, VT 05201

       7.4.    Vermont Mill Properties, Inc.                    Breach of                  Vermont Superior Court                        Pending
               v. Corporation of Southern                       Contract/                  Bennington Unit                               On appeal
               Vermont College, Inc. a/k/a                      Collection                 207 South Street
                                                                                                                                         Concluded
               Southern Vermont College                                                    Bennington, VT 05201
               281-10-19 Bncv

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                         08/24/20 11:22:01
                              Desc    Main Document           Page                                                        55 of 70                       8/24/20 11:20AM

 Debtor        Corporation of Southern Vermont College, Inc.                                               Case number (if known)




           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                  Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Damage to SVC campus and                                 None to Date; claim has been filed                         July 24, 2020                Unknown
       buildings (Hunter Hall)


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Facey Goss & McPhee, P.C.
                 P.O. Box 578                                                                                                  June 17,
                 71 Allen Street                                                                                               2020 (for
                 Rutland, VT 05702-0578                              Attorney Fees                                             initial filing)          $8,165.00

                 Email or website address
                 hcooper@fgmvt.com

                 Who made the payment, if not debtor?
                 Creditor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       56 of 70                        8/24/20 11:20AM

 Debtor        Corporation of Southern Vermont College, Inc.                                             Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.2.     Facey Goss & McPhee, P.C.
                 P.O. Box 578
                 71 Allen Street                                                                                               August 24,
                 Rutland, VT 05702-0578                              Attorney Fees                                             2020                     $3,500.00

                 Email or website address
                 hcooper@fgmvt.com

                 Who made the payment, if not debtor?
                 Creditor



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     160 Benmont Avenue                                                                                        09/2012-05/2019
                 Bennington, VT 05201

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       57 of 70                      8/24/20 11:20AM

 Debtor        Corporation of Southern Vermont College, Inc.                                            Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Teachers Insurance and Annuity Association of America                                      EIN: XX-XXXXXXX
                    College Retirement Equities Fund (TIAA CREF)

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     Bank of Bennington                             XXXX-                        Checking                 May 2019                        $4,000.00
                 155 North Street                                                            Savings
                 Bennington, VT 05201
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       58 of 70                     8/24/20 11:20AM

 Debtor      Corporation of Southern Vermont College, Inc.                                              Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Secure Shred                                                  Wendy Zieba                          Record retention/destruction           No
       472 Meadowland Drive                                                                                                                      Yes
       South Burlington, VT 05403

       MCLA                                                          N/A                                  Massachusetts College of               No
       375 Church Street                                                                                  Liberal Arts serves as                 Yes
       North Adams, MA 01247                                                                              custodian to students of
                                                                                                          Debtor for educational
                                                                                                          records.

       Vermont Telephone Company, Inc.                               Doug Mears; Wendy                    Servers                                No
       354 River Street                                              Zieba                                                                       Yes
       Springfield, VT 05156



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Canon Financial Services, Inc.                                982 Mansion Drive                    Canon Copiers (8) subject to              Unknown
       14904 Colelctions Center Drive                                Bennington, VT 05201                 lease; located in Mansion,
       Chicago, IL 60693                                                                                  Wagner House, and Art
                                                                                                          Center

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Wendy Zieba                                                   982 Mansion Drive                    Personal effects in office                Unknown
       146 Charlene Street                                           Bennington, VT 05201
       North Adams, MA 01247

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Vermont Raptor Academy, LLC                                   44 Gypsy Lane                        Woodworking/ carving                      Unknown
       c/o Langrock Sperry & Wool, LLP                               Bennington, VT 05201                 equipment and tools (Art
       PO Drawer 351                                                                                      Center)
       Middlebury, VT 05753


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       59 of 70                               8/24/20 11:20AM

 Debtor      Corporation of Southern Vermont College, Inc.                                              Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Wendy Zieba                                                                                                                2018 to current
                    146 Charlene Street
                    North Adams, MA 01247
       26a.2.       Thomas J. Sabotka, CPA                                                                                                     2018-current
                    O'Brien Shortle Reynolds & Sabotka, PC
                    PO Box 100
                    Rutland, VT 05702-0100
       26a.3.       Jennifer Macksey                                                                                                           2018-2019
                    111 Hospital Avenue
                    North Adams, MA 01247
       26a.4.       Kathy Reed                                                                                                                 2018-2019
                    939 Gage Street
                    Bennington, VT 05201
       26a.5.       Glory Daignault                                                                                                            2018-2019
                    340 Rice Lane
                    Bennington, VT 05201

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       60 of 70                       8/24/20 11:20AM

 Debtor      Corporation of Southern Vermont College, Inc.                                              Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Thomas J. Sabotka, CPA                                                                                               2018-current
                    O'Brien Shortle Reynolds & Sabotka, P.C
                    PO Box 100
                    Rutland, VT 05702-0100

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Community Bank, N.A.
                    5790 Widewaters Parkway
                    Syracuse, NY 13214

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Newell                                   116 South Street                                    Board Member, Chair
                                                      Bennington, VT 05201

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Deborah E. Wiley                               The Wiley Foundation                                Board Member, Secretary
                                                      1125 Park AVenue
                                                      New York, NY 10128
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ira Wagner                                     6410 Ridge Drive                                    Board Member
                                                      Bethesda, MD 20816

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Baackes                                   CEO, LA Care                                        Board Member
                                                      1055 West Seventh Street, 10th Floor
                                                      Los Angeles, CA 90017
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Carol Conroy, DNP, RN,                         564 Chittenden Drive                                Board Member
       CENP                                           Arlington, VT 05250




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       61 of 70                      8/24/20 11:20AM

 Debtor      Corporation of Southern Vermont College, Inc.                                              Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Susan Hunter                                   217 Upland Downs Road                               Board Member
                                                      Manchester Center, VT 05255

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Carmen J. Lawrence, Esq.                       King & Spalding, LLP                                Board Member
                                                      1185 Avenue of the Americas
                                                      New York, NY 10036
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marjorie Gregg Swain                           612 Cold Spring Road                                Board Member
                                                      North Bennington, VT 05257



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Teachers Insurance and Annuity Association of America College                                              EIN:        XX-XXXXXXX
    Retirement Equities Fund (TIAA CREF)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                                        08/24/20 11:22:01
                              Desc    Main Document           Page                                                       62 of 70               8/24/20 11:20AM

 Debtor      Corporation of Southern Vermont College, Inc.                                              Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 24, 2020

 /s/ David Newell                                                       David Newell
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Trustee/ Chairman

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                              08/24/20 11:22:01
                              Desc    Main Document           Page                                             63 of 70                          8/24/20 11:20AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                           District of Vermont
 In re       Corporation of Southern Vermont College, Inc.                                                    Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Secured Creditor

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 24, 2020                                                               /s/ Heather Z. Cooper, Esq.
     Date                                                                          Heather Z. Cooper, Esq.
                                                                                   Signature of Attorney
                                                                                   Facey Goss & McPhee, P.C.
                                                                                   P.O. Box 578
                                                                                   71 Allen Street
                                                                                   Rutland, VT 05702-0578
                                                                                   (802) 773-3300 Fax: (802) 775-1581
                                                                                   hcooper@fgmvt.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                      08/24/20 11:22:01
                              Desc    Main Document           Page                                     64 of 70                   8/24/20 11:20AM




                                                               United States Bankruptcy Court
                                                                      District of Vermont
 In re      Corporation of Southern Vermont College, Inc.                                             Case No.
                                                                                Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Trustee/ Chairman of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       August 24, 2020                                         /s/ David Newell
                                                                     David Newell/Trustee/ Chairman
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 20-10268 Doc     1 Filed 08/24/20 Entered     08/24/20 11:22:01
              Desc    Main Document           Page    65 of 70


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                    3Cubed Advisory Services, LLC
                    9820 Middle Meadow Road
                    Ellicott City, MD 21042

                    Adrian Stein c/o
                    Jonathan M. Cohen, Esq.
                    116 South Street
                    Bennington, VT 05201

                    Airborne
                    1701 West 94th Street Suite 225
                    Minneapolis, MN 55431

                    Alarms Unlimited
                    PO Box 435
                    Shaftsbury, VT 05262

                    All Out Waste Management
                    2941 VT Route 7A
                    Shaftsbury, VT 05262

                    Bennington Center for the Arts, Inc.
                    c/o Lon McClintock, Esq.
                    McClintock Law Office, P.C.
                    185 North Street
                    Bennington, VT 05201

                    Bennington Center for the Arts, Inc.
                    c/o Bruce R. Laumeister
                    44 Gypsy Lane
                    Bennington, VT 05201

                    Bruce Laumeister
                    Lon McClintock, Esq.
                    McClintock Law Office, P.C.
                    185 North Street
                    Bennington, VT 05201

                    Canon Financial Services, Inc.
                    14904 Collections Center Drive
                    Chicago, IL 60693

                    Canon Solutions America, Inc.
                    15004 Collectiosn Center Drive
                    Chicago, IL 60693

                    Christopher M. Desiderio, Esq.
                    Nixon Peabody LLP
                    Tower 46
                    55 West 46th Street
                    New York, NY 10036-4100

                    Comcast
                    PO Box 70219
                    Philadelphia, PA 19176-0219
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   66 of 70



                Community Bank, N.A.
                5790 Widewaters Parkway
                Syracuse, NY 13214

                Derrel M. Mason, Esq.
                Gregory and Adams, PC
                190 Old Ridgefield Road
                Wilton, CT 06897

                Digital Ocean, LLC
                101 Avenue of the Americas
                10th Floor
                New York, NY 10013

                Dinse, Knapp & McAndrew, P.C.
                PO Box 988
                Burlington, VT 05402

                Doug Mears
                309 Beech Street
                Bennington, VT 05201

                Elizabeth Small
                Lon McClintock, Esq.
                McClintock Law Office, P.C.
                185 North Street
                Bennington, VT 05201

                Evan J. O'Brien, Esq.
                Downs Rachlin Martin PLLC
                PO Box 190
                Burlington, VT 05402-0190

                FirstLight Fiber
                PO Box 1301
                Williston, VT 05495-1301

                Frederick W. H. Carter, Esq.
                Venable LLP
                600 Massacusetts Avenue, NW
                Washington, DC 20001

                Frederick W.H. Carter, Esq.
                Venable, LLP
                600 Massachusetts Avenue, NW
                Washington, DC 20001

                Fredric Poses
                7 Hubert Street
                New York, NY 10013

                Galls, LLC
                PO Box 1628
                Chicago, IL 60694-1628
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   67 of 70



                Global Montello Group
                15 N.E. Industrial Road
                Branford, CT 06405

                Green Mountain Power Corporation
                PO Box 1611
                Brattleboro, VT 05302

                HNG Sports, LLC
                PO Box 67
                Barnstead, NH 03218

                Holland & Knight, LLP
                PO Box 864084
                Orlando, FL 32886-4084

                Internal Revenue Service Insolvency Unit
                15 New Sudbury Street
                PO Box 9112, Stop 20800
                JFK Federal Buildling
                Boston, MA 02203

                Jeb Gorham
                344 Harvest Hills Drive
                Bennington, VT 05201

                John D. Stasny, Esq.
                Woolmington Campbell Bent & Stasny, P.C.
                PO Box 2748
                Manchester Center, VT 05255

                Keen-Summit Capital Partners, LLC / TPW
                1 Huntington Quadrangle, Suite 2C04
                Melville, NY 11747

                LIASION
                311 Arsenal St Suite 15
                Watertown, MA 02472

                Liberty Mutual Insurance
                PO Box 2839
                New York, NY 10116-2839

                Merchants Fleet Management
                1278 Hooksett Road
                Hooksett, NH 03106

                Middlebury College
                Middlebury College Library
                ILL Dept 10 Storrs Avenue
                Middlebury, VT 05753
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   68 of 70



                Moshe Perlstein of Zichron Chaim
                c/o Carl Lisman, Esq.
                Lisman Leckerling, P.C.
                84 Pine Street 5th Floor
                Burlington, VT 05401

                Pitney Bowes
                P.O. Box 371887
                Pittsburgh, PA 15250-7896

                Progressive Services, Inc.
                1925 S. Rosemary St. #H
                Denver, CO 80231

                Schindler Elevator Corporation
                PO Box 93050
                Chicago, IL 60673

                Shauna R. Twohig, Esq.
                Hunton Andrews Kurth, LLP
                60 State Street Suite 2400
                Boston, MA 02109

                Sodexo, Inc. & Affiliates
                PO Box 360170
                Pittsburgh, PA 15251

                Southwestern Vermont Health Care
                100 Hospital Drive
                Bennington, VT 05201

                Stacey Hills
                PO Box 117
                Cherry Plain, NY 12040

                SVC Funding, LLC
                c/o Ira Wagner
                6410 Ridge Drive
                Bethesda, MD 20816

                Synchrony Bank/ Amazon
                PO Box 960016
                Orlando, FL 32896

                TPW Real Estate LLC / Keen-Summit
                403 Main Street
                Manchester Center, VT 05255

                Verdolino & Lowey, PC
                Pine Brook Office Park
                124 Washington Street
                Foxboro, MA 02035
Case 20-10268 Doc     1 Filed 08/24/20 Entered    08/24/20 11:22:01
          Desc    Main Document           Page   69 of 70



                Verizon Wireless
                PO Box 15062
                Albany, NY 12212

                Vermont Mill Properties, Inc.
                160 Benmont Avenue
                Bennington, VT 05201

                Vermont Telephone Company, Inc.
                354 River Street
                Springfield, VT 05156

                Wendy Zieba
                146 Charlene Street
                North Adams, MA 01247

                Whitaker Studio
                899 Coyote GLuch Court
                Ivins, UT 84738
                    Case 20-10268 Doc     1 Filed 08/24/20 Entered                                         08/24/20 11:22:01
                              Desc    Main Document           Page                                        70 of 70                     8/24/20 11:20AM




                                                               United States Bankruptcy Court
                                                                        District of Vermont
 In re      Corporation of Southern Vermont College, Inc.                                                Case No.
                                                                                  Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Corporation of Southern Vermont College, Inc. in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 August 24, 2020                                                     /s/ Heather Z. Cooper, Esq.
 Date                                                                Heather Z. Cooper, Esq.
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Corporation of Southern Vermont College, Inc.
                                                                     Facey Goss & McPhee, P.C.
                                                                     P.O. Box 578
                                                                     71 Allen Street
                                                                     Rutland, VT 05702-0578
                                                                     (802) 773-3300 Fax:(802) 775-1581
                                                                     hcooper@fgmvt.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
